IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERRI FROST,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1034

YOUNG ANIMAL HOSPITAL/
HARTFORD,

      Appellee.

_____________________________/

Opinion filed October 6, 2015.

An appeal from an order of the Judge of Compensation Claims.
Robert L. Dietz, Judge.

Date of Accident: December 19, 2012.

Charles H. Leo of the Law Offices of Charles H. Leo, P.A., Orlando, and Richard
W. Ervin, III of Fox & Loquasto, P.A., Tallahassee, for Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellee.


PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, and WINOKUR, JJ., CONCUR.